DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 3, 4, 6, 8, 10, and 14-16 were amended and claim 20 was newly added in the response filed on 7/12/2021.  The Examiner notes that claim amendments were filed on 5/3/2021, but were not entered into the record as indicated in the NINA mailed on 5/13/2021.  The Examiner further notes that the response filed on 5/3/2021 also included amendments to the specification and the Applicant’s arguments/remarks with respect to the objections and rejections in the OA dated 2/3/2021, which are presumed to be part of the prosecution history as only the amendments to the claims filed on 5/3/2021 were indicated as being non-compliant.  Claim 20 is directed to the elected Group under examination and will therefore be examined on the merits (see p. 2 of the OA dated 2/3/2021).  Claim 19 stands withdrawn.  Claims 1-18 and 20 are currently pending and under examination.  
Response to Amendments
The Applicant's amendments, dated 7/12/2021, are sufficient to overcome the objection(s) to claims 1, 4, 6, and 15 of record (see p. 3 of the OA dated 2/3/2021 and p. 29 of the response field on 5/3/2021).  Accordingly the objection(s) are withdrawn. 
The Applicant's amendments, dated 7/12/2021, are sufficient to overcome the 35 USC 112(b) rejections of record of claims 1-15 (see p 4-8 of the OA dated 2/3/2021 and p. 29-30 of the response filed on 5/3/2021). 
 claims 1, 6, 9, 12, and 14 (see p. 8-11 of the OA dated 2/3/2021 and p. 30 of the response field on 5/3/2021). The hydrogenations now all require a catalyst, therefore the rejections are withdrawn.
The Applicant's amendments, dated 7/12/2021, are sufficient to overcome the 35 USC 112(a) written description rejection of record of claim 15 (see p. 11-13 of the OA dated 2/3/2021 and p. 30-31 of the response filed on 5/3/2021). The structure of variable R1 was corrected, therefore the rejection is withdrawn.
New Claim Rejections - 35 USC § 112(a)-New Matter, Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14, 16, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
claims 1-14, 16, and 20 and variable R* in claim 1 to newly include the following limitations “or phenyl, optionally substituted by one or more of groups chosen from C1-C6 alkoxy, halo, nitro, cyano, and C1-C12 alkyl”.  There does not appear to be support in the original disclosure as filed for this amendment and the Applicant does not cite in the response filed 7/12/2021 where the disclosure as filed supports the new claim amendments.  The Examiner further notes that the paragraphs cited in the “status of the specification” section on p. 28 of the response filed on 5/3/2021 were newly amended on said date in order to “standardize” the definition to R and R* and to provide support for the new claim amendments; however this response also fails to discuss where support for the new amendments to the claims and specification can be found in the disclosure as filed.  [0025 and 0033] of the specification as filed teach that R1 and R can include phenyl in the process of claim 15 (also corresponding to the carbonylation step (a) in claim 1), however there does not appear to be support in the originally filed disclosure to claim that R and R1 can be phenyl (optionally substituted) in any of the many other compounds and intermediates being used and/or produced during any other of the wide variety reactions set forth in the claims.  In other words, there does not appear to be any evidence in the specification as filed that any of the instantly claimed reactions which include compounds defined by variables R and/or R* can tolerate optionally substituted phenyl groups at said positions, with the exception of the carbonylation reaction of claim 15.  
Therefore the broadening of the scope of every compound/intermediate including variables R or R*, and necessarily every reaction using said compounds/intermediates, claim 15) to include the option of “phenyl, optionally substituted by one or more of groups chosen from C1-C6 alkoxy, halo, nitro, cyano, and C1-C12 alkyl” for any of the R or R* variables is considered to be new matter.  The only fully supported definition for variable R that can be used throughout the claims (other than claim 15) is that recited for the first variable of instant R in claim 1 “R is chosen from hydrogen; and C1-C12 alkyl, optionally substituted by one or more of groups chosen from C1-C6 alkoxy, halo, nitro, and cyano”.  
With further respect to claim 1, the first optional step after step (a) was amended as follows: 

    PNG
    media_image1.png
    263
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    202
    654
    media_image2.png
    Greyscale
.
	There does not appear to be sufficient support in the specification as filed for claiming the use of any hydrogenation catalyst.  [0045-0057] of the specification as filed only claim 3.  All other claims not specifically mentioned are rejected because they depend from a claim which includes new matter and fails to cure the deficiency.  Also see MPEP 2163.06
Specification
The Examiner notes that amendments to the specification were filed on 5/3/2021.  The claim amendments filed on the same day were indicated as being non-compliant by the Office and were not entered into the record.  However, it is not unambiguously clear that the same interpretation was applied to the amendments to the specification.  The Examiner further notes that neither the amendments to the specification nor the arguments filed on 5/3/2021 were refiled with the most recent set of claims on 7/12/201.  Regardless, the Examiner is proceeding with the assumption that the amendments to the specification filed on 5/3/2021 were entered into the record as the NINA mailed on 5/13/2021 only indicated the amendments to the claims as being deficient.  Accordingly, the amendment filed 5/3/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the Applicant broadened the definition of variable R and/or variable R* in [0011, 0026, 0027, 0030, and 0045] of the specification to newly include the following limitations “or phenyl, optionally substituted by one or more of groups chosen from C1-C6 alkoxy, halo, nitro, cyano, and 
Applicant is required to cancel the new matter in the reply to this Office Action.  The Examiner further notes that the amendments to [0025 and 0033] of the specification as filed, filed on 5/3/2021, should be maintained.
New Claim Rejections - 35 USC § 112(b)-Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the first step of newly amended claim 1, the Applicant amended the definition of variable “R” in the compound of formula (II) as follows: 

    PNG
    media_image3.png
    462
    1037
    media_image3.png
    Greyscale
.  This definition is indefinite because the first line of the limitation recites “a compound having at least one C1-C12 alkanoyloxy moiety of the formula…”, and the definition for variable R then recites that R can be hydrogen, a C1-C12 alkyl, optionally substituted by…, or phenyl, optionally substituted by…  If the compound is required to have a C1-C12 alkanoyloxy moiety, then R is limited to a C1-C12 alkyl group.  Therefore the claim contradicts itself and it is unclear what the definition of R actually is (also see discussion of this limitation on p. 5-6 of the OA dated 2/3/2021).  All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.
	 Maintained Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action (see p. 13-16 of the OA dated 2/3/2021).    

Claim 16 stands rejected under 35 U.S.C. 103 as being unpatentable over US 3337498 (‘498, published on 8/22/1967, of record in the IDS filed on 7/17/2020; appears to be US equivalent of FR 1374693, also of record in the IDS filed on 7/17/2020).

Applicant Claims

    PNG
    media_image4.png
    228
    720
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    343
    740
    media_image5.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘498 discloses linear polyesters of 1,4-bicyclo[2.2.2]octanedimethanol (see whole document).  With particular regard to claim 16, ‘498 teaches that compounds of the following formula (col. 1, lines 15-30): 
    PNG
    media_image6.png
    132
    110
    media_image6.png
    Greyscale
, wherein R and R’ can include H claim 16, which is also referred to as 1,4-bicyclo[2.2.2]octanedimethanol) can be produced by reduction of 1,4-bicyclo[2.2.2]octanedicarboxylic acid or alkyl esters thereof (corresponding to the instant starting material of claim 16) with lithium aluminum hydride or by hydrogenation of said compounds with a catalyst such as copper chromite (see col. 1, line 64-col. 2, line 2 and example 1 in col. 5).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	‘498 does not explicitly teach an example wherein a 1,4-bicyclo[2.2.2]octanedicarboxylic alkyl ester is hydrogenated using a copper catalyst to produce 1,4-bicyclo[2.2.2]octanedimethanol (instead teaching the LiAlH4 reduction of dimethyl 1,4-bicyclo[2.2.2]octanedicarboxylate to produce 1,4-bicyclo[2.2.2]octanedimethanol in example 1).  However, ‘498 clearly suggests that hydrogenation using a copper catalyst is a suitable alternative to the LiAlH4 reduction.  Therefore it would have been prima facie obvious to substitute one known method for another to predictably arrive at the instantly claimed process absent any evidence to the contrary. 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed process based on the teachings of ‘498 with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill would have been motivated to carry out the instantly claimed reaction via hydrogenation using a copper catalyst because ‘498 explicitly suggests as much, only failing to teach a specific example thereof.  
Response to Arguments
Applicant's arguments filed 5/3/2021 (see p. 31-32), with respect to the 35 USC 103 rejection of claim 16 as being unpatentable over US 3337498 (‘498, see p. 13-16 of the OA dated 2/3/2021) have been fully considered but they are not persuasive. 
The Applicant argues the following:

    PNG
    media_image7.png
    401
    1021
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    510
    1009
    media_image8.png
    Greyscale

every copper-based catalyst.  Therefore the rejection is maintained for the reasons of record.
Subject Matter free from the Prior Art
Claims 15, 17, and 18 are allowed for the reasons set forth on p. 16-18 of the OA dated 2/3/2021.  Additionally, though the claims are rejected under 35 USC 112(a) and 35 USC 112(b), the processes of claims 1-14 appear to be free from the prior art for the reasons set forth on p. 16-18 of the OA dated 2/3/2021. Newly added claim 20 also appears to be free from the prior art.  The closest prior art appears to be US 3337498 (‘498, of record, used in the 35 USC 103 rejection above) and Adcock (“Polar Substituent Effects on 19F Chemical Shifts of Aryl and Vinyl Fluorides: A Fluorine-19 Nuclear Magnetic Resonance Study of Some 1,1-Difluoro-2-(4-substituted-bicyclo[2.2.2]oct-1-yl)ethenes” J. Org. Chem. 50, 1985, p. 1079-1087, of record in the PTO-892 dated 2/3/2021).  ‘498 teaches that the instantly claimed reduction can be carried out with LiAlH4 or a heterogeneous copper chromite catalyst (see col. 1, line 64-col. 2, line 2) and Adcock teaches that if the reaction is homogeneous that it is carried out with a borane-trimethyl sulfide catalyst in the absence of hydrogen (interpreted to be limited to hydrogen gas and not other forms of hydrogen, such as hydrogen donors like hydrides and boranes, based on the specification as filed, see [0045-0057] and claim 19 is not eligible for rejoinder and should be canceled.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307.  The examiner can normally be reached on 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622